                       Case 5:18-cv-00036-LGW-BWC Document 49 Filed 04/17/20 Page 1 of 1


         AO 450(GAS Rev 10/03)Judgment in a Civil Case                                                           U.;".
                                                                                                                                     M»




                                         United States District Court                                                         17 p«: 12: qo
                                                   Southern District ofGeorgia
                                                                                                                O   j.. . \
                                                                                                                J
                  Daniel H. Tolbert




                                                                                     JUDGMENT IN A CIVIL CASE



                                              V.
                                                                                   CASE NUMBER: 5:18-CV-36

                  Johnson et a!




                      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □         has rendered its verdict.


                      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                      rendered.



                      IT IS ORDERED AND ADJUDGED

                      that in accordance with the Order of the Court entered on April 15, 2020, the Report and

                      Recommendation of the Magistrate Judge is hereby ADOPTED as the opinion of the Court.

                      The Court DENIES Plaintiff in forma pauperis status on appeal. Judgment of dismissal is hereby

                      entered and this case stands disrnksed.




            Approved by:
                          HO              GODBEY WOOD, JUDGE




                                                                                 John E. Triplett. Acting Clerk
           Date                                                                  Clerk




                                                                                 (By) Deputy Clerk
GAS Rev 10/1/03
